Fourth Court of Appeals
                                San Antonio, Texas
                                      October 6, 2015

                                    No. 04-15-00412-CR

                                    Javier CARDENAS,
                                          Appellant

                                             v.

                                 THE STATE OF TEXAS,
                                       Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015CR1577
                          Honorable Steve Hilbig, Judge Presiding


                                      ORDER

      Appellant’s court-appointed appellate counsel has filed a Motion to Withdraw as
Counsel. The motion is GRANTED.

      Mr. Michael D. Robbins, Assistant Public Defender on behalf of the Bexar County Public
Defender’s Office, has filed a Designation of Lead Counsel for Appellant. Mr. Robbins is
reminded that appellant’s brief is due no later than November 20, 2015.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of October, 2015.


                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court